Exhibit 10(u)

November 8, 2006

Mr. Nicholas S. Cyprus

518 William Street

Scotch Plains, NJ 07076

Dear Nick:

On behalf of General Motors, I am pleased to extend to you an offer of
employment as Controller and Chief Accounting Officer—General Motors
Corporation. This position reports directly to me in my capacity as Chief
Financial Officer. The tentative start date is December 1, 2006. You will be
located at our headquarters office in Detroit, Michigan. The terms of the offer
are set forth on the attached “Overview of Total Compensation and Benefits” (the
“Overview”).

As a GM executive in the United States, you will be entitled to the
Corporation’s standard package of benefits and perquisites available to
executives at your level as set forth in the Overview. Your participation in
these plans, as well as any compensation plans will be controlled by the terms
of those plans and they can be amended, changed or terminated at any time as
applicable to similarly situated participants.

Please note that you will need to satisfactorily complete a physical
examination, including a drug screening, at our medical department as well as a
security screening before beginning formal employment at GM.

As a condition of your acceptance of our offer of employment, you will be
required to execute the attached Compensation Statement.

We look forward to welcoming you to General Motors.

 

Sincerely,

/s/ Fredrick A. Henderson

Attachments

I accept this offer of employment with General Motors beginning December 1,
2006.

 

/s/ N. S. Cyprus

      11/10/06 Name       Date



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

DIRECT COMPENSATION

  

AMOUNT

  

COMMENTS

Annual Base Salary    $550,000    Merit increases as appropriate - next review
in 2008.

Annual Incentive - Target Award*

 

Guaranteed minimum bonus $300,000 for calendar year 2007 - paid in the first
quarter 2008

   $385,000    Target award (annual bonus) is 70% of annual base salary. Payment
may vary from zero to an uncapped percentage of target based on Corporate,
region and individual performance. The annual incentive is payable in cash lump
sum during the first quarter following the performance year.         Total
Annual Cash Compensation - at target    $935,000    2007-2009 Stock Performance
Program Grant (SPP)*   

$ 275,000

(9,167 shares) 

  

Annual target value of grant. Will grant phantom GM Common stock for SPP plan
(2007-2009) with a target value of $275,000. Payout may vary from zero to 200%
of target plus change in value of stock. Subject to a minimum corporate
performance level (based on GM’s Total Shareholder Return relative to each
company in the S&P 500). Following the end of the three year period, shares
converted to cash including, accumulated dividends, and then paid in cash.

Phantom shares determined based on the average of GM Common stock price during
the month of December 2006. For example at $30 share price - Number of shares -
9,167

Annual Cash-Base Restricted
Stock Unit Grant*

  

$275,000

(9,167 shares) 

   Annual target value of grant. With an estimated share price of $30, the grant
would be 9,167 shares in 2007. Grant will vest in equal installments over the
three years from the date of the grant. Dividend equivalents will be paid on the
unvested shares during the three year period. Value will be paid in cash. If you
terminate employment prior to vesting, the grant will be forfeited. Dividend
Equivalents    $9,167    Forecast based on 9,167 shares shown above. Annual
Stock Option Grant*   

$130,000

(13,000 shares) 

   Potential value est. $10.00 per share (not Black-Scholes), target award of
13,000 shares in the 2007 cycle. GM Common shares granted under option, based on
market price at date of grant (granted during the first quarter). Exercisable in
three annual installments - 33-1/3% one year after date of grant, 66-2/3% after
two years and 100% after three years. Normally ten year option term. ISO’s
granted to IRS maximum. If you terminate employment within one year after the
date of exercise of any stock option, and you are employed by a competitor of
the Corporation, you shall pay to the Corporation an among equal to any pre-tax
gain from such exercise. This amount is due within 30 days following
commencement of such employment.         Total Long Term Compensation -   
$689,167            Total Annual Direct Compensation - at target    $1,624,167
          

 

* Grant amounts and final awards subject to determination by the Executive
Compensation Committee of the Board of Directors. Grants will be made timely in
December 2006 or in early 2007 as applicable.

Incentive plans may be amended, changed or terminated at any time by the
Committee.

 

1 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

Special Grants and Payments

  

AMOUNT

  

COMMENTS

2005-2007 Stock Performance

Program Grant (SPP)*

 

Full participation in plan granted

   $200,000   

Annual target share value. Will grant GM Common stock for SPP plan (2005-2007)
with a target value of $200,000. Payout may vary from zero to 200% of target
plus change in value of stock. Subject to a minimum corporate performance level
(based on GM’s Total Shareholder Return relative to each company in the S&P
500). Following the end of the three year period, shares converted to cash
including, accumulated dividends, and then paid in cash. Phantom shares that
form the basis for target value are determined based on the average of GM Common
stock price during the month of December 2004.

Share price - $39.13 - Number of shares 5,112

2006-2008 Stock Performance

Program Grant (SPP)*

 

Full participation in plan granted

   $225,000   

Annual target share value. Will grant GM Common stock for SPP plan (2006-2008)
with a target value of $225,000. Payout may vary from zero to 200% of target
plus change in value of stock. Subject to a minimum corporate performance level
(based on GM’s Total Shareholder Return relative to each company in the S&P
500). Following the end of the three year period, shares converted to cash
including, accumulated dividends, and then paid in cash. Phantom shares that
form the basis for target value are determined based on the average of GM Common
stock price during the month of December 2005.

Share price - $21.13 - Number of shares - 10,649

2006 Annual Incentive Target*

 

  

$32,083

(One month

target - assumes

12/01/06 start

date)

   Target award (annual bonus) is 70% of annual base salary. Payment may vary
from zero to an uncapped percentage of target based on Corporate, region and
individual performance. The annual incentive is payable in cash lump sum during
the first quarter following the performance year.

Will be eligible for prorated 2006 AIP consideration based time worked at GM and
on Corporate, region and individual performance.

     

Special Cash Payment*

   $300,000   

Payment of $300,000 paid within 30 days of hire. $100,000 of this special
payment is granted to compensate for the loss of certain RSUs and Stock Options
from IPG. Verification of this loss must be provided prior to payment.

Repayment is required if voluntary separation (other than for Good Reason)
occurs within a period of 24-months from date of hire without the approval of
the Corporation.

Legal and Financial Advisor Payment

   $25,000    Will pay up to $25,000 for actual expenses incurred for legal and
financial counsel regarding initial hiring agreement with GM.

 

2 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

Termination provision

(Applicable only in your first 3 years of employment)

      In the event your employment is terminated during the first 2 years of
employment by the Company without Cause or by you for Good Reason, you will be
provided an amount of severance pay equal to 1 year base salary and target
Annual Incentive Plan bonus. Amounts payable under this agreement as a result of
a termination of employment shall be paid within 60 days of termination
(separation from service), however, in the event you are a “specified employee”
who meets the definition set forth under Section 409A of the Internal Revenue
Code, such payment(s) shall be made following the expiration of six months from
the date of separation (or, if earlier, death).       In the event your
employment is terminated during the third year of employment by the Company
without Cause or by you for Good Reason, you will be provided an amount of
severance pay equal to your annual base salary.      

 

During your first 3 years of employment, in the event your employment is
terminated by the Company without Cause cause or by you for Good Reason, you
will also be eligible for a prorated annual bonus for the year of termination
based on corporate, operational and individual performance per Annual Incentive
Plan provisions.

      During your first 3 years of employment subject to all plan terms, other
long-term incentive compensation grants would pay out as follows under this
termination provision in the event your employment is terminated without Cause
or by you for Good Reason:         Stock Performance Program Grant - eligible
for award consideration based on months of active service (prorated) during the
performance period - minimum of 12 months of work required during the period to
vest any award.         Stock Options - may continue to exercise vested options
for the earlier of the option term or 3 years. A minimum of 12 months must be
worked before one-third of grant is vested.         Cash-Base Restricted Stock
Units - eligible for prorated share of RSUs for months worked - must have 12
months of active service during vesting period to vest any award. Will prorate
and pay out in accordance with plan vesting schedule.       With regard to your
equity compensation, in the event of your termination as a result of your death
or disability, you shall be entitled to the vesting and pay out treatment
specified under the terms of the respective incentive plan.       For purposes
of this agreement, termination for Cause means failure to follow the written
legal and proper direction of a superior officer, willful misconduct of a nature
that would not be viewed as insignificant by a typical member of the Southeast
Michigan community, or gross negligence which is injurious to the Corporation or
any of its subsidiaries in a degree that would not be viewed as insignificant by
a typical member of the Southeast Michigan community.       N. Cyprus may
terminate his employment with the Company for Good Reason by giving notice of
the specific action deemed to constitute the Good Reason. A termination of
employment governed by this agreement shall be effective on the 30th day
following the date the notice is given, unless the Company resolves the issue(s)
which gave rise to the claim of Good Reason prior to that date.

 

3 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

Termination provision (continued)       For purposes of this agreement, Good
Reason shall mean the occurrence (without the Executive’s express written
consent) of one of the following acts by the Company:       (1) a significant
adverse change in the Executive’s authority, duties, responsibilities or
position (including title, reporting level (to someone other than the CFO), and
status as an executive officer under the Exchange Act). A change in person to
whom (but not the position to which) the Executive reports does not constitute
good reason.       (2) an individually targeted reduction in annual base salary
or level of total incentive compensation opportunity (a proportionate reduction
in compensation and / or incentive compensation opportunity applicable to you
and your peers in the Senior Leadership Group based on business reasons or
competitive pay benchmarking does not constitute Good Reason).       (3)
relocation of the Executive’s principle workplace location from Southeast
Michigan to another location outside of Southeast Michigan that is not to a
major city that is a direct flight from Newark with approximately the same or
shorter air travel time.       Any payment under the termination provisions of
the overview is contingent on your execution of a release of claims in a form
substantially similar to Exhibit A, your not acting in a manner inimical to the
best interests of GM, and your continued compliance with your confidentiality
and non-competition covenants with GM.       Any payment made to you pursuant to
the termination provisions of this overview, will offset dollar for dollar any
payment you otherwise become eligible to receive under any CIC agreement.
Special Equity Treatment             Subject to the approval of the Executive
Compensation Committee at its December 4, 2006 meeting, solely for purposes of
Section 5(c) of the 2002 Amended Stock Incentive Plan, you will be deemed to
have “retired” if your employment is terminated without Cause, for Good Reason
or for any reason (other than for Cause) after the third anniversary of your
start date. In addition, solely for purposes of Section 5(d) of the amended
Plan, during the first 3 years of employment any termination of your employment
for Good Reason shall be treated as a termination without Cause with regard to
your post-employment option exercise period.

 

4 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

BENEFIT PLANS

  

AMOUNT

  

COMMENTS

Flexible Compensation Payment

   $1,900    Will receive a $1,900 cash lump sum payment, payable in March 2007,
provided that such employee has a service date on or before January 1, 2007 and
is on the active salaried roll as of January 15, 2007. Additionally, the
executive has the option to purchase up to 5 days off at a cost of $175 per day
which is deducted from the lump sum amount. This annual payment helps to offset
employee paid costs related to health care, life insurance, supplemental
extended disability benefits plus health and dependent care spending accounts.
Spending accounts can be elected up to amounts of $5,000 each. Accounts are
funded with pre-tax dollars deducted from the executive’s paycheck.

Life Insurance Coverage

     

-Basic Group Life Insurance

   $400,000    Two times annual salary up to a maximum salary of $200,000.
Company paid. All salaried employees qualify. There is imputed income on
insurance over $50,000. Eligibility commences on the 1st of the third month
following date of hire. (Assume hire date of 12/1/2006, eligible for life
insurance 3/1/2007)       Additional 50% of Basic Life Insurance is payable for
accidental death while on company business.       This benefit is not continued
in retirement.

-Supplemental Life Benefit Plan (SLBP)

  

Part A

$1,100,000

 

Part B

$700,000

  

Two times annual salary (Part A) plus two times annual salary in excess of
$200,000 (Part B). This benefit is continued in retirement providing you retire
at or after age 62 with 10 years participation in the Salaried Retirement
Program. Part A reduces to one time annual salary in retirement while Part B
reduces at a rate of 2% per month down to an ultimate amount of 1.5% of the
amount in force prior to retirement times years of participation. Company
provided benefit applicable only to executives. Proceeds taxed as ordinary
income to beneficiary. Eligibility commences on the 1st of the third month
following date of hire.

(Assume hire date of 12/1/2006, eligible 3/1/2007)

       

Total Corporate Paid Life Insurance / SLBP

   $2,200,000           

-Optional Group Life Insurance

  

$3,300,000

(Maximum)

   Up to 6 times annual base salary. Paid monthly by the executive. (Plan
changing - up to 8 times annual base salary effective 1/1/07)       $0.19 per
$1,000 (age 50-54)       $0.43 per $1,000 (age 55-59)

 

5 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

BENEFIT PLANS

  

AMOUNT

  

COMMENTS

-Dependent Group Life Insurance

   $150,000    Cost of coverage for spouse    Spouse (max.)     $0.24 per $1,000
(age 50-54)       $0.37 per $1,000 (age 55-59)    $30,000    Cost of coverage
for children    Child (max.)           $0.08 per $1,000 (any age)      
Eligibility commences 1st of the third month following date of hire.      
(Assume hire date of 12/1/2006, eligible 3/1/2007)

-Personal Accident Insurance

  

$1,000,000 max. (employee) 

$500,000 max.

(spouse) 

$50,000 max.

(each child) 

  

Employee pays full cost of $0.011 per $1,000 per month each for employee and
spouse coverage and $0.025 per $1,000 per month for child(ren) coverage. Minimum
coverage $10,000 per person. Eligibility commences first of the third month
following date of hire.

(Assume hire date of 12/1/2006, eligible 3/1/2007)

-Short Term Disability
(Salary Continuation)

  

$45,833

per month

   Benefit equals 100% of pay up to 12 months, provided that executive has
attained one year of service otherwise time-for-time. Eligibility commences
immediately.

-Long Term Disability
(Extended Disability Benefit)

  

$27,500

per month

  

Benefit equals 60% of pay and is payable time-for-time up to a maximum of 5
years. Eligibility commences 1st day of the month following attainment of six
months of continuous service. We will pay the 60% benefit for 5 years maximum
(following commencement of employment) offset by any amounts paid under these
programs. This promise is contingent on your enrolling in the SEDB (see below)
when first eligible.

(Assume hire date of 12/1/2006, eligible for long term disability 6/1/2007)

-Supplemental Extended Disability Benefit (SEDB)

  

$27,500

per month

   Benefit equals 60% of pay. Employee must elect this benefit when first
eligible or may be required to provide proof of good health to enroll
thereafter. SEDB will provide for additional disability benefits beyond
expiration of corporate paid EDB until the earlier of (1) recovery, (2) death or
(3) the later of age 65. (Cost is .0014 of 60% salary or $38.50 per month)      
Enroll either upon hire (receipt of Flex kit) or during first annual Flex
enrollment period (fall of 2007). Contributions and coverage do not commence
until employee acquires 13 months of service.

- Supplemental Disability Income
Protection Program (SDIP)

      SDIP is provided to U.S. executives on a voluntary, self-pay basis by an
outside vender - UnumProvident. It will supplement the EDB program by providing
tax-free additional benefits based on your total base salary and your annual
incentive plan compensation. The policy is fully portable. No increase in
premiums until age 65. Eligible to enroll immediately. Have opportunity to
convert this insurance to Long-Term Care insurance after age 60. Must enroll
when first eligible or proof of good health may be required.

 

6 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas Cyprus

Controller and Chief Accounting Officer

 

BENEFIT PLANS

  

AMOUNT

  

COMMENTS

Health Care Hospital, surgical, dental, vision and prescription drugs

      Various coverages available at employee election, including Basic Medical,
Enhanced Medical, PPO, and HMO options. Plans have varying levels of monthly
contributions, deductibles, co-pays, and out-of-pocket maximums. Includes no
pre-existing condition exclusion. This benefit is not continued in retirement.
Eligibility commences on the 1st of the third month following the date of hire.
(Assume hire date of 12/1/2006, eligible for health care on 3/1/2007)

Personal Umbrella Liability Insurance

   $5,000,000   

Company-paid for executives only. Imputed income is assessed annually on this
benefit.

Current imputed income is $632.

Savings-Stock Purchase Program

  

$4,400

Maximum GM Contribution

   Based on GM match of 50% on contribution up to 4% (eff. 1/1/07) of eligible
monthly base salary up to $220,000 for 2006 (IRS limit). May defer up to $15,000
for 2006 (indexed) as pre-tax contributions (401K). Over 70 investment options
are available in the S-SPP, including funds offered by Fidelity. Eligibility
commences on the 1st day of the month following 6 months of service. Match may
vary from time to time based on company performance.

Benefit Equalization Plan

  

$6,600

   Since the executive’s S-SPP contributions are stopped due to IRS limits (at
salary limit of $220,000 for 2006), the GM match continues to accrue to this
plan on an unfunded, non-qualified basis. The “phantom” contribution is in GM
Common Stock and is not available until the executive retires or mutually
separates from GM.

“Phantom” contribution based on salary of:

   $330,000   

Post-retirement insurances

   $2,200    An annual GM contribution of 1% of eligible monthly base salary up
to the annual IRS limit ($220,000 for 2006) is provided for post-retirement
insurances.

Benefits Equalization Plan

   $3,300    Additionally, an annual GM contribution of 1% of base salary in
excess of the compensation limit ($220,000 for 2006) is also provided for
post-retirement insurances.

Salaried Retirement Program

   $8,800    The qualified plan is a 4% Defined Contribution Plan - 4% of Base
Salary up to the annual IRS limit ($220,000 for 2006) is contributed to the 401K
plan. Vesting - program requires three-year cliff vesting.            

Executive Retirement Program (ERP)

  

$13,200

(4% of base in

excess of $220,000)

$15,400

(4% of target bonus)

  

The non-qualified executive retirement plan is a 4% Defined Contribution Plan -
4% of Base Salary in excess of the compensation limit ($220,000 for 2006) and 4%
of Annual Incentive Plan payout is contributed to the 401k plan. Vesting - 55
years old and 10 years of service.

Total value of retirement employer paid contributions is $53,900 per year.

     

Special Payments - Retirement make-up

      Payments will be made on the following dates for the prior year: January
15, 2008, January 15, 2009 and January 15, 2010. Will also make an additional
payment if the ERP Plan is not amended to allow earlier vesting.

For calendar year 2007

  

$36,000

  

For calendar year 2008

  

$30,500

  

For calendar year 2009

  

$30,500

  

 

7 of 8



--------------------------------------------------------------------------------

AMENDED OVERVIEW OF TOTAL COMPENSATION AND BENEFITS

Nicholas S. Cyprus

Controller and Chief Accounting Officer

 

OTHER BENEFITS

       

COMMENTS

Vacation/holiday    Five weeks vacation and GM paid holidays   

Holidays include a shutdown between Christmas and New Years. One week vacation
to be taken during the summer shutdown, if applicable. Eligibility for the full
first year vacation based on date of hire.

There will be 16 holidays during the 2007 calendar year, including the week
between Christmas and New Year’s Day.

Executive Company Vehicle Program       Executives may select a GM car or truck
that will be rotated every six months. Fuel, insurance and license all are paid
by the company. Imputed income is assessed (up to a cap of $55,999) and grossed
up plus a $200 per month administration fee. Additionally, under the safe
driving program, any DUI violation within 3 years prior to date of hire at GM
will be reviewed and may result in suspension from the program. Further, any
driving infraction, following date of hire, which results in a drivers license
suspension or restriction may result in suspension from the program. You are
required to purchase / lease a new vehicle once every four years. It is expected
that you will fulfill this requirement within 6 months of hire. Executive
Physical       Age 50 and over - annually. Eligibility will commence in calendar
year 2007. Covered by program provisions. Financial Counseling Program      

Financial counseling is provided to senior executives. This benefit is
Corporate-paid on a year-by-year basis (no carryover) and includes up to $7,000
in the first year with lower costs in additional years. The executive is
assessed imputed income on a portion of the cost of the program.

There is no reimbursement for tax preparation. Eligibility commences the first
of the year following hire.

Stock Ownership Guidelines       Senior executives are expected to own GM common
stock and formal ownership guidelines have been established for such positions.
It is expected that you will achieve a level of holdings where the market value
of your GM common stock is equal to 2 times your annual salary. This ownership
requirement must be achieved within five years of hire. Non-Compete Agreement   
   Included as part of the Compensation Statement.

The provisions of the benefits and incentive compensation plans (Annual
Incentive, SPP, Stock Options) described in this document are covered solely by
the individual plan documents. This is not a plan document. General Motors
Corporation reserves the right to amend, change or terminate any program,
benefit plan, policy or any element of compensation at any time. This document
contains estimates only, it is not a contract and does not create or imply any
guarantees. Errors will be corrected when found.

 

8 of 8